Citation Nr: 9929392	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-43 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for bilateral shin splints 
(previously characterized as a bilateral leg disorder).




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1993 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim seeking 
entitlement to service connection for a bilateral leg injury.  
This matter came before the Board in November 1997 and was 
remanded for further evidentiary development.  The Board is 
satisfied that all of the requested development has been 
accomplished.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran has no current left knee disability.

3.  Bilateral shin splints was diagnosed on VA examination in 
April 1998.

4.  The veteran's inservice complaints of bilateral shin pain 
and swelling, diagnosed as clinical stress reaction during 
service, have now been diagnosed as shin splints.

5.  There is competent medical evidence suggesting that the 
veteran's current bilateral shin splints are related to the 
shin splints experienced during service.





CONCLUSION OF LAW

The veteran has bilateral shin splints which were incurred in 
service.  38 U.S.C.A. §§1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his shin pain began in service, and 
that he still has shin pain and leg pain.  Initially the 
Board notes that the veteran's claim is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  It is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed and there is no further assistance required in 
order to comply with 38 U.S.C.A. § 5107.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Factual Background

Service medical records reveal a negative enlistment 
examination in November 1993.  A clinical record, dated March 
16, 1994, showed that the veteran complained of bilateral 
shin pain for three days.  He denied any trauma, and claimed 
that the pain increased after road marches.  Examination 
showed no deformity, full range of motion, no loss of weight 
bearing, normal gait, intact distal sensation, and pain to 
the mid shaft medial aspect of the right tibia.  The 
assessment was to rule out a stress fracture. Motrin and rest 
were prescribed.  The veteran was seen again on March 29, 
1994, and there was no improvement reported.  Examination 
showed bilateral swelling of the lower legs and tenderness 
bilaterally.  X-rays were negative.  The assessment was 
clinical stress "rxn" (reaction).  A radiology consultation 
showed that two views of both legs revealed no fracture or 
dislocation.  It was noted that a bone scan should be 
considered for further evaluation, if fracture was clinically 
suspected.  On April 4, 1994 the veteran again complained of 
bilateral leg pain for three weeks.  Examination of the legs 
showed that there was swelling, tenderness, and no 
ecchymosis, and he was able to bear weight with pain.  He 
reported pain radiating down the legs.  The assessment was 
bilateral leg pains.  The veteran was continued on a physical 
profile and instructed to use crutches.  There is no 
separation examination of record.  

On VA examination in August 1995 the veteran reported that he 
was discharged from service in April 1994 for medical 
reasons.  He reported that while he was on training exercises 
he fell down into a ravine and injured both legs when he 
landed on a heap of stones and his legs struck a tree.  He 
claimed that after the fall he was unable to continue 
training and had to report for treatment.  Although his leg 
was improving, he claimed he was discharged for medical 
reasons.  He reported that his leg pain continued, especially 
in the left leg.  He walked with a limp and could not stand 
on the leg for an excessive period of time.  He complained 
that he was unable to walk without pain.  Examination showed 
that he was obese and walked with an antalgic limp on the 
left side.  There was no evidence of swelling in either leg, 
no deformity present, and no abnormal motion or shortening of 
the limbs.  It appeared that the source of the pain was in 
his left knee.  Examination of the knee revealed no swelling 
or deformity, and no abnormal motion in the knee.  X-rays of 
the knee showed no evidence of bone or joint abnormality and 
an MRI of the left knee was normal.  Left knee pain was 
diagnosed.

Received in May 1996 were statements from the veteran's 
mother and father.  They indicated that he had lived with 
them since he was discharged from service, and when he came 
home, his legs were swollen and he complained that his legs 
hurt.  They reported that the veteran never had any problems 
with his legs prior to service.  

In his March 1996 substantive appeal (Form 9) the veteran 
indicated that he had shin pain in both legs during service 
and was scheduled for a bone scan on the date of his 
discharge, but he had to leave before the appointment.  He 
reported that he continued to have pain and swelling in his 
legs.  He took over the counter pain relievers because he had 
no income and could not pay for medical treatment.

On VA examination in April 1998 the examiner noted no 
diagnosis of stress fracture in service, but indicated that a 
stress reaction was diagnosed in service.  It was noted that 
the veteran did not use crutches, braces, canes or corrective 
shoes.  He complained of bilateral shin pain and stiffness, 
that was aggravated by just about anything, including 
standing, walking and minimal activity.  Examination revealed 
he limped when walking.  His lower legs and knees revealed no 
deformity, discoloration, edema, effusion, atrophy, 
instability, or crepitus.  There was full active and passive 
range of motion of the knees.  He had no complaint of pain 
with pressure bilaterally to the tibial spines.  The examiner 
noted that part of the examination should be positive for 
pain with someone suffering from stress reaction/shin 
splints.  The examiner noted that an MRI was not indicated at 
that time, as stress reactions/shin splints are basically a 
build-up of lactic acid in the tissue and after consultation 
with the Chief of Radiology, the basic examination of choice 
was AP/lateral and oblique views of the tibia.  X-rays of the 
tibia and fibula showed a normal study.  The diagnoses were 
left knee pain (subjective) demonstrating full active range 
of motion without any complaint, and bilateral shin splints.  
The examiner noted that with crutches and non-steroidal anti-
inflammatory medications, shin splints/stress reactions 
should resolve within approximately 14 days, maximum 21 day, 
and that it was highly unusually that this would last this 
long.  The examiner reported that there was no doubt that the 
veteran had shin splints while in the military (stress 
reaction), as this was not uncommon for trainees.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of a 
current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993).  Regulations also provide that service connection may 
be granted for a disease diagnosed after service discharge 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence of a current disability (medical 
diagnosis), of incidence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Having carefully considered the evidence which is available, 
the Board finds that there is at least a reasonable basis to 
conclude that service connection for bilateral shin splints 
is warranted.  The record reflects that on VA examination in 
April 1998, bilateral shin splints was diagnosed, and, after 
reviewing service medical records, the examiner opined that 
the veteran had shin splints during service.  Hence, there is 
evidence of current disability and of service incurrence.  As 
to the third prong of Caluza, the requirement of "nexus" 
evidence, the VA examiner in April 1998 reported that the 
veteran had shin splints while in the military, but with 
treatment, shin splints should resolve within approximately 
14 days, maximum 21 day, and that it was highly unusually 
that they would last this long.  The Board notes that 
although the veteran's shin splints appear to be intermittent 
in nature, as there were no such complaints or diagnosis on 
VA examination in August 1995, the examiner's opinion in 
April 1998 provides a link between what was experienced in 
service and the veteran's current disability.  Hence, the 
Board finds that this medical evidence satisfies the nexus 
requirement of Caluza.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
In the present case, the evidence is in relative equipoise; 
it at least raises an issue of reasonable doubt, the benefit 
of which should be resolved in the veteran's favor.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board 
finds that the currently diagnosed shin splints are related 
to the shin splints in service.  Thus, service connection for 
shin splints is granted.







ORDER

Service connection is granted for bilateral shin splints.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals


 


